

INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT is made as of the 30th day of August, 2011 by and
between PREMIER PACKAGING CORPORATION, a New York corporation with an address of
6 Framark Drive, Victor, New York 14564 (“Borrower”), DOCUMENT SECURITY SYSTEMS,
INC., a corporation formed under the laws of the State of New York with offices
at 28 East Main Street, Rochester, New York 14614 (“DSS”), SECUPRINT, INC., a
corporation formed under the laws of the State of New York with offices at 1650
Emerson Street, Rochester, New York 14606 (“Secuprint”), PLASTIC PRINTING
PROFESSIONAL, INC., a corporation formed under the laws of the State of New York
with offices at 151 Park Lane, Brisbane, California 94005  (“Plastic Printing”,
together with Borrower, DSS and Secuprint, collectively referred to as
“Indemnitor”) and RBS CITIZENS, N.A., a national banking association, with an
address of 833 Broadway, Albany, New York 12207 (the “Lender”).
 
WITNESSETH:
 
Recitals
 
WHEREAS, Borrower is the owner of certain real property located in the Town of
Victor, County of Ontario, State of New York, and legally described on Schedule
A attached hereto (the “Land”), and certain buildings and other improvements
consisting of (the “Improvements”); the Land, the Improvements, and all
buildings, structures and other improvements now or at any time hereafter
located on the Land and all rights, privileges, easements, hereditaments and
appurtenances thereunto relating or appertaining and all fixtures and equipment
required for the operation thereof, are hereinafter collectively called the
“Property”.
 
WHEREAS, Borrower has applied to Lender for a loan in the amount of One Million
Two Hundred Thousand Dollars ($1,200,000) (the “Loan”) to be evidenced by a
promissory note of even date herewith executed by Borrower (the “Note”).
 
WHEREAS, Lender is willing to provide the Loan pursuant to the terms of that
certain Commitment Letter, dated June 20, 2011 (the “Commitment Letter”), by and
between Lender and Borrower, on the condition, inter alia, that Indemnitor
enters into this Indemnity Agreement to set forth certain representations,
warranties and agreements made herein by Indemnitor in favor of and for the
benefit of Lender and to evidence and confirm the express intent, understanding
and agreement of Indemnitor and Lender that these representations, warranties
and agreement survive the satisfaction, foreclosure, delivery of a deed in lieu
of foreclosure, execution, termination or cancellation of the Mortgage or any of
the Loan Documents (each as defined in the Note) for whatever reason.
 
WHEREAS, in order to induce Lender to make the Loan, Indemnitor is willing to
enter into this Indemnity Agreement.
 
NOW, THEREFORE, in consideration of the premises expressed above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor makes the following representations, warranties and
agreements in favor of and for the benefit of Lender:
 
 
1

--------------------------------------------------------------------------------

 
1.           Provisions.  (a)  Without limiting the generality of any provision
herein or in any of the Loan Documents, Indemnitor hereby represents and
warrants to Lender that neither Indemnitor nor, to the best knowledge and belief
of Indemnitor, any previous owner or user of the Property or adjacent property
has used, generated, stored or disposed of in violation of any Environmental Law
(as defined below) in, on, under, around or above the Property or any adjacent
property, any Regulated Material (defined herein as flammable explosives,
radioactive materials, solid waste, regulated materials, hazardous waste,
hazardous materials, asbestos containing materials, petroleum or any fraction
thereof, pollutants, irritants, contaminants, toxic substances, or any other
materials respectively defined as such in, or regulated by, any applicable
Environmental Law), that, to the best knowledge and belief of Indemnitor, the
Property is not currently in violation of any Environmental Law (defined herein
as any federal, state or local law, regulation or ordinance, as each may be
validly interpreted and applied by the appropriate governmental entity,
governing any Regulated Material for the protection of human health, safety or
the environment, including but not limited to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“CERCLA”) and the Emergency Planning
and Community Right-to-Know Act of 1986, the Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Safe Drinking Water Act and the Oil Pollution Act of
1990 and the regulations promulgated under any of the foregoing).  Indemnitor
shall keep and maintain, and Indemnitor shall cause all tenants and any other
persons present on or occupying the Property (“Tenants”), employees, agents,
contractors and subcontractors of Indemnitor and Tenants, to keep and maintain
the Property, including, without limitation, the soil and ground water thereof,
in compliance with, and not cause or knowingly permit the Property, including
the soil and ground water thereof, to be in violation of any federal, state or
local laws, ordinances or regulations relating to industrial hygiene or to the
environmental conditions thereon (including but not limited to any Environmental
Law).  Neither Indemnitor nor Tenants nor any employees, agents, contractors and
subcontractors of Indemnitor or Tenants or any other persons occupying or
present on the Property shall (i) use, generate, manufacture, store or dispose
on, under or about the Property or transport to or from the Property any
Regulated Material, except as such may be required to be used, stored, or
transported in connection with the permitted uses of the Property and then only
to the extent permitted by law after obtaining all necessary permits and
licenses therefor; or (ii) perform, cause to be performed or permit any fill
activities or other acts which would in any way destroy, eliminate, alter,
obstruct, interfere with, or otherwise affect any Wetlands, as defined in 33
C.F.R. Section 328.3 and in any comparable state and local law, statute,
ordinances, rule or regulation (“Wetlands”), in violation of any federal, state
or local laws, statutes, ordinances, rules or regulations pertaining to such
Wetlands (“Wetlands Law”).
 
Indemnitor further represents and warrants to Mortgagee that, except as
disclosed in the environmental report of LCS Inc., dated May 24, 2011, to the
best of its knowledge:
 
(1)              Underground storage tanks are not and have not been located on
the Property.
 
(2)              All Environmental Permits applicable to the Property have been
obtained and are in full force and effect.
 
(3)              No event has occurred with respect to the Property which, with
the passage of time or the giving of notice, or both, would constitute a
violation of any applicable Environmental Law or non-compliance with any
Environmental Permit.
 
 
2

--------------------------------------------------------------------------------

 
(4)              There are no agreements, consent orders, decrees, judgments,
license or permit conditions or other orders or directives of any federal, state
or local court, governmental agency or authority relating to the past, present
or future ownership, use, operation, sale, transfer or conveyance of the
Property which require any change in the present condition of the Property or
any work, repairs, construction, containment, clean up, investigations, studies,
removal or other remedial action or capital expenditures with respect to the
Property.
 
(5)              (a)           There are no actions, suits, claims or
proceedings, pending or threatened, which could cause the incurrence of expenses
or costs of any name or description or which seek money damages, injunctive
relief, remedial action or any other remedy that arise out of, relate to or
result from (i) a violation or alleged violation of any applicable Environmental
Law or non-compliance or alleged non-compliance with any Environmental Permit,
(ii) the presence of any Hazardous Substance or a Release or the threat of a
Release of any Hazardous Substance on, at or from the Property or any property
adjacent to or within the immediate vicinity of the Property or (iii) human
exposure to any Hazardous Substance, noises, vibrations or nuisances of whatever
kind to the extent the same arise from the condition of the Property or the
ownership, use, operation, sale, transfer or conveyance thereof.
 
(b)         Borrower shall immediately advise Lender in writing of:  (i) any
notices (whether such notices are received from the Environmental Protection
Agency, or any other federal, state or local governmental agency or regional
office thereof) of violation or potential violation which are received by
Borrower of any applicable federal, state or local laws, ordinances, or
regulations relating to any Environmental Law or any Wetlands Law; (ii) any and
all enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened pursuant to any Environmental Law or
Wetlands Law; (iii) all claims made or threatened by any third party against
Borrower or the Property relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Environmental Law or Wetlands
Law (the matters set forth in clauses (i), (ii) and (iii) above are hereinafter
referred to as “Environmental or Wetlands Claims”); and (iv) discovery by
Borrower of any occurrence or condition on any real property adjoining or in the
vicinity of the Property that could cause the Property or any part thereof to be
classified as in violation of any Environmental Law or Wetlands Law or any
regulation adopted in accordance therewith, or to be otherwise subject to any
restrictions on the ownership, occupancy, transferability or use of the Property
under any Environmental Law or Wetlands Law.
 
(c)         Lender shall have the right but not the obligation to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated in connection with any Environmental or Wetlands Claims, and to have
its reasonable attorneys' and consultants' fees in connection therewith paid by
Indemnitor upon demand.
 
3

--------------------------------------------------------------------------------

 
(d)         Indemnitor shall be solely responsible for, and hereby agrees to
defend and hold harmless Lender, its directors, officers, employees, agents,
successors and assigns and any other person or entity claiming by, through, or
under Lender, from and against, any loss, damage, cost, expense or liability
directly or indirectly arising out of or attributable to the use, generation,
storage, release, threatened release, discharge, disposal, or presence (whether
prior to or during the term of the loan secured by the Mortgage) of Regulated
Materials on, under or about the Property (whether by Borrower or a predecessor
in title or any Tenants, employees, agents, contractors or subcontractors of
Borrower or any predecessor in title or any third persons at any time occupying
or present on the Property), including, without limitation:  (i) all
consequential damages; (ii) the cost of any required or necessary repair,
cleanup or detoxification of the Property, including the soil and ground water
thereof, and the preparation and implementation of any closure, remedial or
other required plans; (iii) damage to any Wetlands or natural resources; and
(iv) all reasonable costs and expenses incurred by Lender in connection with
clauses (i), (ii), and (iii), including but not limited to reasonable attorneys'
and consultants' fees; provided, however, that nothing contained in this
paragraph shall be deemed to create or give any rights to any person other than
Lender and its successors and assigns, it being intended that there shall be no
third party beneficiary of such provisions, or preclude Indemnitor from seeking
indemnification from, or otherwise proceeding against, any third party
including, without limitation, any tenant or predecessor entitled to the
Property.
 
(e)         Any costs or expenses reasonably incurred by Lender for which
Indemnitor is responsible or for which Indemnitor has indemnified Lender shall
be paid to Lender on demand, and failing prompt reimbursement, shall earn
interest at the default rate of interest set forth in the Loan Documents (the
“Default Rate”).
 
(f)          Borrower shall take any and all remedial action in response to the
presence of any Regulated Materials or Wetlands on, under, or about the
Property, required pursuant to any settlement agreement, consent decree or other
governmental proceeding; furthermore, Borrower shall take such additional steps
as may be necessary to preserve the value of Lender's security under the Loan
Documents.
 
(g)         Upon Lender's request, Borrower shall retain, at its sole cost and
expense, a licensed geologist, industrial hygienist or an environmental
consultant (referred to hereinafter as the “Consultant”) acceptable to Lender to
conduct a baseline investigation of the Property for the presence of Regulated
Materials or Wetlands (“Environmental Audit”).  The Environmental Audit shall be
performed in a manner reasonably calculated to discover the presence of
Regulated Materials contamination or Wetlands; provided, however, such
investigation shall be of a scope and intensity no greater than a baseline
investigation conducted in accordance with the general standards of persons
providing such services taking into consideration the known uses of the Property
and Property in the vicinity of the Property and any factors unique to the
Property.  The Consultant shall concurrently deliver the results of its
investigation in writing directly to Borrower and Lender.  Such results shall be
kept confidential by Borrower and Lender unless legally compelled or required to
disclose such results or disclosure is reasonably required in order to pursue
rights or remedies provided herein or at law.
 
(h)         If Borrower fails to pay for or obtain an Environmental Audit as
provided for herein, Lender may, but shall not be obligated to, obtain the
Environmental Audit, whereupon Indemnitor shall immediately reimburse Lender all
its costs and expenses in so doing, together with interest on such sums at the
Default Rate.
 
(i)          Borrower covenants to reasonably cooperate with the Consultant and
to allow entry and reasonable access to all portions of the Property for the
purpose of Consultant's investigation.  Borrower covenants to comply, at its
sole cost and expense, with all recommendations contained in the Environmental
Audit reasonably required to bring the Property into compliance with all
Environmental Laws and Wetlands Laws, including any recommendation for
additional testing and studies to detect the quantity and types of Regulated
Materials or Wetlands present, if Lender requires the implementation of the
same.
 
4

--------------------------------------------------------------------------------

 
  
2.           Notices.  Except for any notice required under applicable law to be
given in another manner, any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing and shall be deemed to have been properly given (i) if hand delivered
or if sent by telecopy, effective upon receipt or (ii) if delivered by overnight
courier service, effective on the day following delivery to such courier
service, or (iii) if mailed by United States registered or certified mail,
postage prepaid, return receipt requested, effective two (2) days after deposit
in the United States mails, addressed in each case as follows:
 
If to Indemnitor:
 
Premier Packaging Corporation
6 Framark Drive
Victor, New York 14564
 
If to DSS:
 
Document Security Systems, Inc.
28 East Main Street
Rochester, New York 14614
 
If to Secuprint:
 
Secuprint, Inc.
1650 Emerson Street
Rochester, New York 14606
 
If to Plastic Printing:
 
Plastic Printing Professional, Inc.
151 Park Lane
Brisbane, California 94005
 
If to Lender:
 
RBS Citizens, N.A.
833 Broadway
Albany, NY  12207
Attn:  Jeffrey Morse
 
or at such other address or to such other addressee as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice.
 
5

--------------------------------------------------------------------------------

 
3.           Survival.  Notwithstanding anything in this Indemnity Agreement or
any of the other Loan Documents to the contrary, the representations and
undertakings of Indemnitor in this Indemnity Agreement shall survive the
expiration, satisfaction, foreclosure, or other termination of the Mortgage and
the other Loan Documents, and the repayment of the debt secured, regardless of
the means of such expiration, termination or repayment.  No release of the
Mortgage or any of the other Loan Documents shall be deemed to effect a release
of this Indemnity Agreement, but rather, this Indemnity Agreement shall be
released and canceled only by a separate, specific, written release of this
Indemnity Agreement.  The liability of the Indemnitor to the Lender hereunder
shall in no way be limited, abridged, impaired or otherwise affected by (i) any
amendment or modification of the Loan Documents by or for the benefit of the
Indemnitor or any subsequent owner of the Property, (ii) any extensions of time
for payment or performance required by any of the Loan Documents, (iii) the
release of the Indemnitor, or any other person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents or this Agreement by operation of law, Lender's
voluntary act or otherwise, (iv) the invalidity or unenforceability of any of
the terms or provisions of the Loan Documents, (v) any exculpatory provision
contained in any of the Loan Documents limiting Lender's recourse to property
encumbered by the Mortgage or to any other security or limiting Lender's rights
to a deficiency judgment against Indemnitor, (vi) any applicable statute of
limitations, (vii) any investigation or inquiry conducted by or on the behalf of
Lender or any information which Lender may have or obtain with respect to the
environmental or ecological condition of the Property, (viii) the sale,
assignment or foreclosure of the Note or the Mortgage, (ix) the sale, transfer
or conveyance of all or part of the Property, (x) the death or legal incapacity
of the Indemnitor, (xi) the release or discharge, in whole or in part, of the
Indemnitor in any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding or (xii) any other
circumstances which might otherwise constitute a legal or equitable release or
discharge, in whole or in part, of Indemnitor under the Loan Documents or this
Agreement.
 
4.           Successors and Assigns.  The provisions contained herein shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.
 
5.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one agreement.  Signatures on counterparts
transmitted via PDF, facsimile or other means of electronic means shall be
deemed original signatures for purposes of this Agreement.
 
6.           Governing Law.  This agreement shall be governed by the laws of the
State of New York, without regard to conflict of law principles.
 
6

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Indemnity Agreement as of the date set forth above.



 
BORROWER:
     
PREMIER PACKAGING CORPORATION
     
By: /s/ Philip Jones
 
Name: Philip Jones
 
Title: Secretary & Treasurer




 
INDIVIDUAL INDEMNITORS:
     
DOCUMENT SECURITY SYSTEMS, INC.
     
By: /s/ Philip Jones
 
Name: Philip Jones
 
Title: CFO




 
SECUPRINT, INC.
     
By: /s/ Philip Jones
 
Name: Philip Jones
 
Title: Secretary & Treasurer




 
PLASTIC PRINTING PROFESSIONAL, INC.
     
By: /s/ Philip Jones
 
Name: Philip Jones
 
Title: Secretary & Treasurer

 
LENDER:
 
RBS CITIZENS, N.A.
 
By: /s/ Jeffrey Morse
Name: Jeffrey Morse
Title: Vice-President

 
 
7

--------------------------------------------------------------------------------

 